January 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        IN RE MICHAEL SMITH, A BURN VICTIM IN AIR LIQUIDE
                        EXPLOSION/FIRE

NO. 14-13-00868-CV

                     ________________________________

      Today the Court heard appellants’ motion to dismiss the appeal from the
order signed by the court below on September 19, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Air Liquide America Specialty Gases, LLC, and its current and former
employees William Morgan, Raymond Rodriguez, Wally Mercado, Donna Ables,
Shane DeCoux, and Susan Amodeo-Cathey, jointly and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.